Citation Nr: 9925223	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total rating for compensation purposes on 
the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from August 1968 to May 1972.


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Statements made by and on behalf of the veteran at his 
personal hearing in April 1998 and in the March 1999 Informal 
Hearing Presentation are construed as a claim for an 
evaluation in excess of the current 70 percent rating for his 
post-traumatic stress disorder (PTSD).  The governing 
regulations provide for a 100 percent evaluation for PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
Assignment of a total schedular rating for PTSD would render 
the issue of a total disability rating based on individual 
unemployability moot.  The Board finds that the claim of 
entitlement to an increased evaluation for PTSD is 
inextricably intertwined with the issue on appeal.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The RO should inform the veteran of 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



2.  The RO should attempt to secure 
copies of all VA medical records 
pertaining to treatment of the veteran's 
service-connected disabilities dated from 
September 1997, the date of the most 
recent treatment records available.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
claim of entitlement to an increased 
rating for PTSD, and if a total schedular 
rating is not assigned, re-adjudicate the 
claim for a total disability rating based 
on individual unemployability.  If any 
benefit sought, for which a Notice of 
Disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until further 
notification.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












